Citation Nr: 1500740	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-45 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left wrist carpal tunnel syndrome.

2.  Entitlement to service connection for a disability manifested by tremors.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran was ordered to active duty in the Army Reserves from February 8, 1991, to July 21, 1991, and from March 23, 2006, to August 19, 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issue of entitlement to service connection for a disability manifested by tremors is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the Veteran's left wrist carpal tunnel syndrome pre-existed her second period of active service. 

2.  Resolving any doubt in the Veteran's favor, her left wrist carpal tunnel syndrome permanently increased in severity during her second period of active service.


CONCLUSION OF LAW

The criteria to establish service connection for left wrist carpal tunnel syndrome are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness does not attach.  Id. A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, the Veteran is currently diagnosed with carpal tunnel syndrome in both wrists.  The RO has awarded service connection for right wrist carpal tunnel syndrome.  See May 2008 rating decision.  The Veteran now seeks service connection for the left wrist disability.  

Her primary contention is that left wrist carpal tunnel syndrome was present prior to her second period of active service, and that it was permanently worsened therein.

An entrance examination report relevant to the Veteran's second period of active service is not of record and it does not appear that such an examination was conducted.  Nonetheless, the evidence clearly shows that left wrist carpal tunnel syndrome pre-existed her second period of active service.  In this regard, left carpal tunnel syndrome was present during her first period of active service in 1991, as evidenced in a June 1991 Report of Medical History.  Moreover, in September 1997, she was issued a physical profile for bilateral carpal tunnel syndrome.  See September 1997 DA Form 3349.  In addition, on a Report of Medical History dated in October 1997, the Veteran indicated that her carpal tunnel syndrome had been treated with night immobilization and an ergonomic work station.  Given this evidence, the Veteran's left wrist is not considered to have been sound at entrance into her second period of active service in March 2006.  

As the Veteran's left wrist disability clearly and unmistakably pre-existed her second period of active service, the Board must determine whether there is clear and unmistakable evidence that such disability was not aggravated by her service from March 2006 to August 2007.

The record reflects that the Veteran underwent surgery for right wrist carpal tunnel syndrome in May 2007.  Thereafter, based on complaints of increased pain in her left wrist and x-ray evidence of degenerative osteoarthritis, a military physician in June 2007 determined that it was necessary that she undergo left carpal tunnel release surgery.  See June 2007 DA Form 4700, Request for Performance of Operations and Other Procedures.  She was issued a physical profile for her left wrist condition.  See DA Form 3349 dated in June 2007.  An "APU Pre-Operative Instruction Sheet" from Martin Army Community Hospital advised the Veteran to call on June 12, 2007, for her surgery report time.  

However, according to a Department of Army memorandum dated on June 11, 2007, the Veteran's Commanding Officer advised her that she had been appointed as an investigating officer to conduct an informal investigation.  More specifically, she was tasked during the month of July 2007 to conduct an internal investigation at Martin Army Community Hospital in Fort Benning, Georgia, which had a short suspense date.  See unclassified December 2008 email.  She intended to have the surgery done after she completed this task.

Although she continued to experience pain in the left hand subsequent to the completion of the investigation, she did not have the surgery prior to her discharge in August 2007.  In a statement received in September 2009, the Veteran stated that after she had completed the tasked investigation he surgeon gave her permission to continue with only the medications and splinting a while longer so that she could complete her scheduled release from active duty.  She was reportedly told that VA would take care of her left wrist condition if the condition did not resolve.  

Based on the foregoing, it cannot be determined by clear and unmistakable evidence that the Veteran's pre-existing left wrist carpal tunnel syndrome was not permanently aggravated in service.  The in-service need for left wrist surgery evidences a permanent increase in the disability.  For these reasons, the Board finds that the Veteran's pre-existing left wrist disability was aggravated during her second period of active service.

ORDER

Service connection for left wrist carpal tunnel syndrome is granted.


REMAND

A remand is necessary to afford the Veteran a VA examination to ascertain the nature and etiology of her claimed tremors.  

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims file any additional evidence, schedule the Veteran for a VA examination to determine the nature and etiology of claimed tremors, during an active stage if at all possible.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*A July 2007 STR reflecting the presence of tremors in the right hand and in the occipital area of the head.

*Service connection is in effect for diabetes mellitus, degenerative disc disease of the cervical spine, and bilateral carpal tunnel syndrome, as relevant.

*She is also diagnosed with non service-connected thyroid disease.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:
 
a).  Indicate whether tremors are currently demonstrated.

b).  Indicate whether any current tremors, to include the ones shown in service, can be attributed to a distinct disability (neurologic, endocrinologic, or otherwise).  

If the tremors cannot be associated with a distinct disability, please state so.

c).  If the Veteran has a tremor disability which the examiner considers a congenital defect, determine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect. 

d).  If the Veteran has a tremor disability which the examiner considers a congenital disease, determine whether the disability clearly and unmistakably existed prior to either period of active service and clearly and unmistakably underwent no permanent increase in severity as a result of such service.

e)  For any other tremor disability or disability productive of tremors that is not congenital in nature and/or did not preexist service, determine whether it is more likely than not; at least as likely as not; or less likely than not that it originated during active service or is in any other way causally related to such service. 

f).  Determine whether the current tremor disability or disability productive of tremors is proximately due to OR AGGRAVATED by any service-connected disability, especially to include her diabetes mellitus, carpal tunnel syndrome,  and cervical spine disability.  

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

2.  Thereafter, readjudicate the service connection claim.  If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


